Day, J.
The amount in controversy being less than one hundred dollars, the trial judge certified the questions involved, upon which it is desirable to have our opinion, as follows:
i school ctisof1Cdireotors1 sohooi-. °f houses. First. Whether a board of directors of a district township have power and authority to procure the s'chool-houses ancl school furniture therein of the district town-ship to be insured, and give a valid written obligation, such as is set out in plaintiff’s petition, for -fclie premium for such insurance, that shall bp binding on such district township, without a vote of the electors authorizing or ratifying the same.
Second. Whether a subdirector of a district township has power and authority to procure the school-house, and school furniture therein, of his subdistrict, to be insured and give a written obligation, such as is set out in the plaintiff’s petition, for the premium for such insurance, which shall be binding on the district township and lor the performance *608of which, on the part of the district township, the board of directors in their corporate capacity shall be responsible, without a vote of the electors authorizing or ratifying-the same.”
I. Section 1723 of the Code provides that the board of directors of a district township “ shall make all contracts, purchases, payments and sales necessai-y to carry out any vote of the district.” We find no authority anywhere in the statute conferred upon the board of directors to enter into a contract of insurance on behalf of the district township. In Manning v. The District Township of Van Buren, 28 Iowa, 332, it was held that the board of directors of a district township have no power to bind the district in a contract for the purchase of school apparatus, unless authorized thereto by a vote of the electors. In the Monticello Bank v. the District Township of Coffin’s Grove, 51 Iowa, 350,.it was held that the board of directors of a district township have no authority, without a vote of the electors, to purchase lightning-rods for school-houses, and give the obligations- of the township therefor. These cases are in principle applicable to the present ca-se, and require that a negative answer shall be given to the first question certified by the court. In fact, we do not understand from the argument of appellant’s counsel that they really claim that the power to make the contract in question resides in the board of directors of the district township.
II. The point upon which appellant’s counsel really insist is that the subdirector has authority to make a contract, which shall bind the district township, for the insurance of a school-house in his subdistrict. Appellant’s counsel rely upon section 1753 of the Code, which is as follows: “The subdirector, under such rules and instructions as the board of directors may prescribe, shall negotiate and make in his subdistrict all necessary contracts for providing fuel for schools, employing teachers, repairing and furnishing schoolhouses, and for making all other provisions necessary for the convenience and prosperity of the schools within his sub-*609district, and lie shall have the control and management of the school-house unless otherwise ordered by a vote of the district township meeting. All contracts made in conformity with the provisions of this section shall be approved by the president, and reported to the board of directors, and said board, in their corporate capacity, shall be responsible for the performance of the same, on the part of the district township.”
The particular portion of this section upon which appellant’s counsel rely is that which gives the subdirector control and management of the school-house. This provision authorizes the subdirector to carry the key, keep the door locked and the shutters closed, provide for the cleanliness of the building, and matters of like character. It would be an unwarranted extension of this language to hold that it empowered the subdirector to bind the district township by his contract of insurance of the school-house. "We feel constrained to hold that the second question certified to us for determination must also be answered in the negative.
Affirmed.